PER CURIAM.
We have expedited this appeal upon Timothy Bland’s motion and the State’s confession of error. Bland was sentenced to 25.95 months’ incarceration for possession of a firearm by a convicted felon. This sentence was based upon an incorrectly scored guidelines scoresheet. Bland’s scoresheet contained eighteen points for firearm possession while he was convicted solely of a firearm possession offense. Bland objected to the imposition of these points at sentencing, and in light of White v. State, 714 So.2d 440 (Fla.1998), his objection has merit. We therefore reverse his sentence and remand this ease to the trial court to sentence Bland "with a properly prepared scoresheet.
CAMPBELL, A.C.J., and GREEN and CASANUEVA, JJ., concur.